DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
		Regarding claims 1, 8 and 15, the closest prior art of record Yao et al. (US 2021/0019628 A1) discloses methods, systems, apparatus, and articles of manufacture are disclosed to train a neural network. An example apparatus includes an architecture evaluator to determine an architecture type of a neural network, a knowledge branch implementor to select a quantity of knowledge branches based on the architecture type, and a knowledge branch inserter to improve a training metric by appending the quantity of knowledge branches to respective layers of the neural network.
		However, Yao et al. either singularly or in combination, fail to anticipate or render obvious a method/system and a non transitory computer readable storage  comprising: training, at the computer system, using the features vectors for at least some of the plurality of data samples, an unsupervised generative probabilistic model to perform clustering of extracted features of the at least some of the plurality of data samples by minimizing a negative Log-Likelihood function, wherein clusters of extracted features form categories; and categorizing, at the computer system, at least some different data samples of the plurality of data samples, into the formed categories, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864